IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-149-CV



MEADOR-BRADY MANAGEMENT CORPORATION, D/B/A PASADENA HONDA
AND DAVID R. HUBBARD, D/B/A GALVESTON HONDA,


	RELATORS

vs.



GULF COAST SPORTS, INC., D/B/A INTERNATIONAL HOUSE OF WHEELS,


	RESPONDENT

 


ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 



PER CURIAM


	On April 4, 1991, relators Meador-Brady Management Corporation d/b/a Pasadena
Honda and David R. Hubbard d/b/a Galveston Honda ("Meador-Brady") filed their motion for
leave to file petition for writ of injunction.  This Court granted the motion for leave to file, filed
the petition, and issued its order and writ of injunction.  We will dissolve the temporary
injunction.
	By its order and writ, this Court temporarily enjoined respondent Gulf Coast
Sports, Inc. d/b/a International House of Wheels ("Gulf Coast") from operating a Honda
dealership at 208 Main Street, League City, Texas, as provided for in the order of the Texas
Motor Vehicle Commission, issued on December 6, 1990, in Docket No. 89-159, styled Gulf
Coast Sports, Inc. d/b/a International House of Wheels, Applicant and Meador-Brady
Management Corp. d/b/a Galveston Honda, Protestant, pending this Court's review of the
Commission order.
	On July 1, 1992, this Court issued its opinion and judgment affirming the order of
the Commission in cause number 3-91-075-CV.  We have this day submitted and overruled the
motion for rehearing of Meador-Brady in that cause.
	Accordingly we dissolve the temporary injunction issued on April 24, 1991, to
preserve this Court's jurisdiction over the proceeding in cause number 3-91-075-CV.

[Before Chief Justice Carroll, Justices Jones and Kidd; Justice Jones not participating]
Temporary Injunction Dissolved
Filed:   August 12, 1992
[Do Not Publish]